Per Cur.
Dare appeared and craved a jury; he made no exceptions at the time ; this exception is disallowed. Another is, that the jury received evidence of the plaintiff’s demand after their departure from the bar. One Ryley, Jr., a juror, swears that an account of the plaintiff’s demand was handed in to the jury, but by whom he does not know. This is an £92] ex parte affidavit, taken without notice, in the absence of the opposite party and his attorney.
The court, therefore, reject the affidavit and affirm the judgment.
Note. — Ryley further swore that he did not agree to the verdict, as .he though it unjust, and was induced to assent, from being unwell. The court said, that he had acted, by his own confession, contrary to his solemn oath as a juror in so doing, and directed the affidavit to be handed to the attorney-general, to lay before the grand jury of Cumberland, as the foundation of a presentment for misbehavior.